MEMORANDUM **
Bulent Ertur appeals the summary judgment entered in favor of Carol Edward, Carol L. Edward P.S., Edward’s professional service corporation, and Jesse F. Berger in this legal malpractice case. We affirm.
Summary judgment was appropriate because Ertur adduced no admissible evidence supporting his contention that Edward’s decision not to pursue a relief for Ertur under the Violence Against Women Act violated the relevant standard of care. The fact that Ertur’s self-petition was later approved is not probative because it was based in large part on facts not available in 2002. The declaration of Edward’s expert was uncontradicted. Accordingly, Ertur failed to establish the elements of malpractice required by Washington law. See Geer v. Tonnon, 137 Wash.App. 838, 155 P.3d 163, 166 (2007).
Given this disposition, we need not consider alternative grounds for affirmance.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.